tice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
Claims 1-6 have been examined in this application.  This communication is the first action on the merits.  No Information Disclosure Statement (IDS) has been filed with this application.
Specification
The disclosure is objected to because of the following informalities: 
“86” is referred to by different structure: “female quick connect”; “body” (of a female connector). For clarity, each reference numeral should refer to the same structure; and,
“on connection or” is unclear (pg. 5, Ln. 19)
Appropriate correction is required.
Claim Objections
Claim 1 is objected to because of the following informalities: 
“to fit inside of a backpack” is unclear. Specifically, it is unclear how the limitation relates to the previously claimed “a backpack”; and,
“A” and “At, should be “a” and “at”.
Appropriate correction is required.
Claim Interpretation
For the purpose of applying prior art the following broadest reasonable interpretation(s) applied. The disclosure does not set forth uncommon, special, or otherwise explicit definitions for the claim term(s) below. These broadest reasonable interpretations do not appear inconsistent with Applicant’s disclosure.

Broadest Reasonable Interpretations
In regards to claims 1 and 5 and 6, the term coupled is interpreted as: joined for combined effect as provided in the definition obtained on 05/07/22 from Merriam-Webster Online dictionary (attached). 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2018/0236472 to Villar.
As per claim 1, and as the examiner can understand the claim, Villar discloses a portable pressure washer comprising: 5 
6a) A backpack (abstract; [0018]; Fig. 1); 
7b) A first tank (11; Fig. 4), the first tank comprising a cap (12; Fig. 3) and a quick 8connect (pg. 2, [0012], Ln. 1-5; claim 8);
9c) A second tank (11; Fig. 4), the second tank comprising a cap (12; Fig. 3) and 10a quick connect (pg. 2, [0012], Ln. 1-5; claim 8);
11d) At least one pump ([0014], Ln. 10; claim 7); 
12e) A manifold (18) coupled to the first tank, the second tank and the pump (Fig. 4; [0014], Ln. 10; claim 7); 13wherein the first tank, the second tank and the manifold are configured 14to fit inside of a backpack (Fig. 1 & 4; [0040]-[0055] & [0060]).
Villar does not explicitly disclose the cap for each of the first and second tanks (i.e. “cartridges”), being “selectively removable”. However, , it has been held that: a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations; a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art; and, if the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP §2114(II). In addition, functional claim language that is not limited to a specific structure covers all devices that are capable of performing the recited function. Therefore, if the prior art discloses a device that can inherently perform the claimed function, a rejection under 35 U.S.C. 102 or 103 may be appropriate. See MPEP §2114(IV). Furthermore, when the structure recited in the prior art is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. See MPEP §2112.01(I). Villar discloses the claimed structure and is capable of being used to remove each cap from their associated cartridge – i.e. “selectively removable—for reasons including to refill the cartridge in preparation to reuse the cartridge ([0009]).
As per claims 2 and 3, Villar further discloses a valve (17) positioned between the first tank and the manifold.
As per claim 5, Villar further discloses a wand (1) coupled to the manifold (Fig. 1 & 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0236472 to Villar.
As per claim 4, Villar further discloses a water tank (3) and a pressure system (5; Fig. 1) of the backpack effecting a flow of water from the water tank to the manifold (i.e. “collector”) and to an outside of the system ([0015]; [0061]). Villar is silent is regards to the position of the pump in relation to the water tank. However, it would have been obvious for one of ordinary skill in the art at the time the application was effectively filed to choose to provide the pump upstream from the water tank in view of the silence, so as to construct the invention of Villar.
Furthermore, it would have been obvious for one of ordinary skill in the art to similar provide a valve (17) between the water tank and the manifold (i.e. “collector”), like is provided between each of the cartridges and the manifold, to similarly provide for adjusting the mix concentration—and thereby providing a valve between the pump and the manifold, as required by the claim. 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0236472 to Villar in view of Official Notice.
As per claim 6, Villar discloses the claimed invention but is silent regarding a means for shutting off flow between the manifold and the wand (“lance”). The Office takes Official Notice that it is old and well known to provide a valve for controlling a flowing mixture to outlet, and it therefore would have been obvious for one of ordinary skill in the art at the time the application was effectively filed to provide a valve anywhere along the flow path between the manifold and the wand outlet of Villar—including between the manifold and the wand of Villar—for such purpose.  
Conclusion
The prior art made of record in FORM PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy Gruby, whose telephone number is (571) 272-3415.  The examiner can normally be reached from Monday to Friday between 8:00 AM and 5:00 PM.
	If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Paul Durand, can be reached at (571) 272-4459.  
	Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/R.A.G/Examiner, Art Unit 3754                                                                                                                                                                                                        
/PAUL R DURAND/Supervisory Patent Examiner, Art Unit 3754                                                                                                                                                                                                        05/20/2022